 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
        Direct Dial: 503.802.2013
 2      Facsimile: 503.972.3713
        E-Mail:      albert.kennedy@tonkon.com
 3   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 4      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 5   Michael W. Fletcher, OSB No. 010448
        Direct Dial: (503) 802-2169
 6      Facsimile: (503) 972-3867
        E-Mail:      michael.fletcher@tonkon.com
 7   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 8      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 9   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
10   Portland, OR 97204-2099

11           Attorneys for Debtors

12

13                               UNITED STATES BANKRUPTCY COURT
14                                        DISTRICT OF OREGON
15   In re                                                       Case No. 19-62584-pcm11
16   NORPAC Foods, Inc.,
17                                   Debtor.
18
     In re                                                       Case No. 19-33102-pcm11
19
     Hermiston Foods, LLC,
20
                                     Debtor.
21
     In re                                                       Case No. 19-33103-pcm11
22
     Quincy Foods, LLC,                                         DEBTORS’ MOTION FOR
23                                                              EXPEDITED HEARING ON FIRST
                                     Debtor.                    DAY MOTIONS
24
                                                                 EXPEDITED HEARING REQUESTED
25

26

Page 1 of 4 - DEBTORS’ MOTION FOR EXPEDITED HEARING ON FIRST DAY MOTIONS

                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                            Case 19-62584-pcm11              Doc 13            Filed 08/22/19
 1                 Pursuant to Bankruptcy Rules 9014, 4001(b)(2), and 4001(c)(2), Debtors and

 2   Debtors-in-Possession NORPAC Foods, Inc. (“NORPAC”), Hermiston Foods, LLC (“Hermiston

 3   Foods”), and Quincy Foods, LLC (“Quincy Foods”) (together, “Debtors”) hereby move this

 4   Court for an expedited hearing on certain of their first day motions. The motions upon which

 5   Debtors request expedited hearings (collectively, the “Expedited First Day Motions”) are as

 6   follows:
                                                                  Case No.               Case No.         Case No.
 7        Document                                            19-62584-pcm11         19-33102-pcm11   19-33103-pcm11
                                                                  ECF No.                ECF No.          ECF No.
 8
     1.   Debtors’ Motion for Order Directing Joint                       4                4                5
 9        Administration Pursuant to FRBP 1015(b)
     2.   Debtors’ Motion for Order Authorizing
10        Payment of Prepetition Wages, Salaries,                         6                5                6
          Compensation, Expenses, Benefits, and
11        Related Taxes; and to Continue Employee
          Benefits Postpetition
12
     3.   Debtors’ Motion Authorization to Obtain                         7                10               7
13        Secured Credit on an Interim and Final
          Basis
14
          Debtors’ Motion for Authority to Continue
     4.                                                                   8                8                8
15        Using Certain Existing Bank Accounts

16   5.   Debtors’ Motion for Order Determining                           9                9                9
          Adequate Assurance to Utility Companies
17
     6.   Debtors’ Motion for Authority to Pay                           10                11              10
18        Prepetition PACA Claims
19   7.   Debtors’ Motion to Set Deadlines and
          Hearing Dates for Bid Procedures and Sale                      11                12              11
20        of Assets

21   8.   Debtors’ Application for Order to Employ                       12                13              12
          Kurtzman Carson Consultants LLC as
22        Noticing and Claims Agent for Debtors
     9.   Debtors’ Motion for Expedited Hearing on              This Motion           This Motion      This Motion
23        First Day Motions
24

25

26

Page 2 of 4 - DEBTORS’ MOTION FOR EXPEDITED HEARING ON FIRST DAY MOTIONS

                                                     Tonkon Torp LLP
                                                 888 SW Fifth Ave., Suite 1600
                                                      Portland, OR 97204
                                                        503.221.1440
                          Case 19-62584-pcm11                  Doc 13            Filed 08/22/19
 1                  In support of its request, Debtors state as follows:

 2                  1.      On August 22, 2019 (the “Petition Date”), Debtors filed voluntary

 3   petitions for relief under Chapter 11 of Title 11 of the United States Code.

 4                  2.      Debtors have continued in possession of their property and are continuing

 5   to operate and manage their business as debtors-in-possession pursuant to Sections 1107(a) and

 6   1108 of Title 11 of the United States Code.

 7                  3.      No request has been made for the appointment of a trustee or examiner,

 8   and no official committee of unsecured creditors has been appointed in Debtors’ cases at this

 9   time.

10                  4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

11   and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a

12   core proceeding pursuant to 28 U.S.C. § 157(b)(2).

13                  5.      NORPAC, a farmer-owned cooperative, along with its wholly-owned

14   subsidiaries Hermiston Foods and Quincy Foods, is the largest independent, standalone

15   processor of high-quality organic and conventional frozen vegetables and fruits in the Pacific

16   Northwest. NORPAC owns raw processing plants in Brooks, Oregon, and Stayton, Oregon, a

17   packaging plant and corporate headquarters building in Salem, Oregon, a harvesting operation in

18   Hermiston, Oregon, and a raw processing, roasting, and packing plant in Quincy, Washington.

19   Debtors have over 1,125 full-time employees along with up to 1,100 seasonal employees.

20                  6.      Debtors have a diverse supplier base built on an extensive network of over

21   220 contract growers made up of family-owned farms (145 farms in Oregon and 75 farms in

22   Washington) spanning more than 40,000 acres. Debtors have long-term, established

23   relationships with a global blue-chip customer base of over 1,250 customers, spanning the retail,

24   foodservice, club, export, and industrial channels.

25

26

Page 3 of 4 - DEBTORS’ MOTION FOR EXPEDITED HEARING ON FIRST DAY MOTIONS

                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                          Case 19-62584-pcm11                 Doc 13            Filed 08/22/19
 1                  7.     Additional information and background regarding Debtors' history, assets,

 2   structure, operations, and business are contained in the Declaration of Winston Mar in Support of

 3   First Day Motions filed contemporaneously herewith.

 4                  8.     Shortly after filing the petitions, Debtors filed the Expedited First Day

 5   Motions.

 6                  9.     Debtors are in immediate need to obtain Court consideration and approval

 7   of their Expedited First Day Motions in order to continue to conduct their business in the

 8   ordinary course and to pay their post-petition obligations as and when they become due.

 9                  10.    Debtors will suffer immediate and irreparable harm if they are not

10   authorized to obtain the relief requested in their Expedited First Day Motions. Debtors request

11   that a hearing be set on the Expedited First Day Motions as soon as reasonably possible.

12                  In support of the Motion, Debtors rely upon the Declaration of Winston Mar in

13   Support of First Day Motions.

14                  DATED this 22nd day of August, 2019.

15                                                  TONKON TORP LLP
16

17                                                  By /s/ Albert N. Kennedy
                                                       Albert N. Kennedy, OSB No. 821429
18                                                     Timothy J. Conway, OSB No. 851752
                                                       Michael W. Fletcher, OSB No. 010448
19                                                     Ava L. Schoen, OSB No. 044072
                                                       Attorneys for Debtors
20

21

22

23

24

25

26

Page 4 of 4 - DEBTORS’ MOTION FOR EXPEDITED HEARING ON FIRST DAY MOTIONS

                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                          Case 19-62584-pcm11                Doc 13            Filed 08/22/19
 EXHIBIT 1
PROPOSED FORM OF ORDER




Case 19-62584-pcm11   Doc 13   Filed 08/22/19
                         UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF OREGON

In re                                                      Case No. 19-62584-pcm11

NORPAC Foods, Inc.,

                             Debtor.

In re                                                      Case No. 19-33102-pcm11

Hermiston Foods, LLC,

                             Debtor.

In re                                                      Case No. 19-33103-pcm11

Quincy Foods, LLC,                                         ORDER GRANTING DEBTORS’
                                                           MOTION FOR EXPEDITED
                             Debtor.                       HEARING ON FIRST DAY MOTIONS

              THIS MATTER having come before the Court upon Debtors’ Motion for

Expedited Hearing on First Day Motions (the “Motion”) [ECF No. _____], and the Court being

duly advised in the premises and finding good cause; now, therefore,

              IT IS HEREBY ORDERED that Debtors’ Motion for Expedited Hearing on First

Day Motions is granted, and that the expedited hearing shall be held on August 26, 2019 at
Page 1 of 2 - ORDER GRANTING DEBTORS’ MOTION FOR EXPEDITED HEARING ON
              FIRST DAY MOTIONS
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                     Case 19-62584-pcm11               Doc 13            Filed 08/22/19
8 a.m. U.S. Bankruptcy Court, 1050 SW Sixth Avenue, Courtroom 1, 1050 SW Sixth Avenue,

Portland, OR 97204, before the Honorable Peter C. McKittrick

                                                 ###

I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By
      Albert N. Kennedy, OSB No. 821429
      Timothy J. Conway, OSB No. 851752
      Michael W. Fletcher, OSB No. 010448
      Ava L. Schoen, OSB No. 044072
      888 S.W. Fifth Avenue, Suite 1600
      Portland, OR 97204-2099
      Telephone: 503-221-1440
      Facsimile: 503-274-8779
      E-mail:      al.kennedy@tonkon.com
                   tim.conway@tonkon.com
                   michael.fletcher@tonkon.com
                   ava.schoen@tonkon.com
      Attorneys for Debtors

cc:      List of Interested Parties

009684/00004/10249019v1




Page 2 of 2 - ORDER GRANTING DEBTORS’ MOTION FOR EXPEDITED HEARING ON
              FIRST DAY MOTIONS
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                          Case 19-62584-pcm11          Doc 13            Filed 08/22/19
